Case 2:20-cv-00153-LEW Document 52 Filed 02/26/21 Page 1 of 1              PageID #: 377




                          UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


 TRAVIS MCEWEN                            )
                                          )
 v.                                       ) CIVIL NO. 2:20-cv-00153-LEW
                                          )
 NATIONAL RIFLE ASSOCIATION OF            )
 AMERICA, et al.                          )



                                         ORDER

      On January 22, 2021, upon Defendant National Rifle Association of America

having filed a suggestion of bankruptcy, the Court issued an Order that administratively

closed the case. The case is hereby ORDERED reinstated.

      It is further ORDERED that pursuant to 11 U.S.C § 362(a), Plaintiff’s claims

against Defendant National Rifle Association of America are STAYED.

      It is further ORDERED that counsel for Plaintiff Travis McEwen and Defendant

Infocision Inc. will confer and report, on or before March 12, 2021, whether the matter

should or should not proceed as between them. If they agree, they shall file a joint

report. If they cannot agree on the manner of proceeding, they may file separate reports

stating their respective positions by the foregoing deadline and, in that case, may also

file a response on or before March 19, 2021. The reports and responses will be limited

to seven pages.

      SO ORDERED.


                                                /s/ LANCE E. WALKER
                                                United States District Judge

      Dated this 26th day of February, 2021.
